     Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                  Desc:
                                Exhibit A Page 1 of 17
                                                                                         Certified Translation MC-2019-122
                                                                                                                Page 1 of 17

                                                                                                Exhibit A

                                           COMMONEALTH OF PUERTO RICO
                                              COURT OF FIRST INSTANCE
                                            JUDICIAL CENTER OF MAYAGUEZ

                 ALFREDO CANCEL IRIZARRY, JESSICA
                 SEDA CUPRILL AND THE LEGAL                       CIVIL NO.: ISCI201000833
                 CONJUGAL           PARTNERSHIP,                         (Room 307)
                 COMPOSED BY BOTH

                                PLAINTIFFS

                                     VS                                       RE:

                           JOSÉ VEGA ARROYO                        BREACH OF CONTRACT,
                                                                      TORT DAMAGES
                            DEFENDANTS [sic]




                                                 RESOLUTION AND ORDER

                        On December 14, 2017, defendant Mr. José Vega Arroyo (Mr. Vega), filed Relief and

             Nullity of Judgment under Rule 49.2 of Civil Procedure of Puerto Rico. In summary, said party

             argued that the judgment entered by this Court on March 27, 2017 is void because it has

             been rendered without jurisdiction “because it is not authorized by the Bankruptcy Court.”1

             On the other hand, they argued that the of six month deadline provided in Rule 49.2 is not

             applicable when it is a judgment that is void.

[Initials]   During January 2018, plaintiffs (the Cancel-Seda spouses) filed an Opposition to Release

             and Nullity of Judgment under Rule 49.2 of Civil Procedure of Puerto Rico. They alleged that

             Mr. Vega intends to mislead this court regarding the provisions of the Bankruptcy Code

             and its application. In summary, they argued that there was no jurisdictional impediment

             for this court to dispose of the above captioned case and that Mr. Vega again attempt to

             avoid specific compliance with what was agreed.2

                        Mr. Vega filed a reply to said opposition wherein he reiterated “that defendant has

             a               confirmed                plan        in            the            Bankruptcy




             1   See, page 3 of the motion.
             2   See, page 1 of motion subsection A
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                       Desc:
                           Exhibit A Page 2 of 17
                                                                                         Certified Translation MC-2019-122
                                                                                                                Page 2 of 17



                                                            2

             Court for which, the theory of “Res Judicata” simply applies to any claim that plaintiffs

             may have that has not already provided in the aforementioned plan”.3 He indicated that

             the grounds presented by plaintiffs did not dispute the argument presented for lack of

             jurisdiction.

                         The Cancel-Seda spouses filed a duplicate of the reply wherein they indicated that

             in “a hearing held before the Bankruptcy Court on January 30, 2018, to grant or not a lift

             of stay, defendant admitted that there was no such stay, therefore, the Judgment issued

             by this court is valid and was issued with jurisdiction,”4 Finally, they requested to deny the

             request for relief of Judgment and to allow the proceedings of execution of Judgment to

             continue their course. Subsequently, plaintiffs filed a motion wherein they attached the

             minutes notified by the Bankruptcy Court ruling that there was never a stay preventing

             the continuation of the proceedings in the above captioned case. In regard to this motion,

             defendant filed an opposition wherein he indicated that the stay lasted thirty (30) days after

             filing of the bankruptcy petition and that before this honorable court entered judgment,

             defendant had obtained a confirmation order under section 1327 of the Bankruptcy Code.

             Section 1327 of the Bankruptcy Code prevents a collateral attack on the order of
[Initials]
             confirmation the bankruptcy plan as is the judgment entered here.

                        In April 2918, plaintiff filed an Informative Brief and Depositing amount due

             pursuant to Final and Binding Judgment entered on March 27, 2017, wherein they indicated

             that in order not to delay the proceedings and terminate the post-judgment proceedings,

             they deposited $ 60,000 therefore, in procedural terms the only thing left would be to order

             the Marshall of this Court to sign the corresponding deed of sale.




             3   See, page 1 of the motion, subsection 4.
             4   See, page 1 of the motion subsection 2.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                   Desc:
                           Exhibit A Page 3 of 17
                                                                                      Certified Translation MC-2019-122
                                                                                                             Page 3 of 17



                                                          3

                        Since I currently perform functions as Judge of the Court of Appeals and the

             Judgment which nullity is requested was issued while acting as Superior Court Judge, on

             March 21, 2018, I was appointed by the Chief Justice of the Supreme Court to entertain

             the motion of relief of judgment filed herein.5 Thereafter, on April 13, 2018, we held an

             argumentative hearing at the Mayagüez Judicial Center. After hearing the arguments of

             the parties, they were requested to file briefs of law within 60 days to include all the

             jurisprudence that was alluded to at the hearing. In addition, this Court asked defendant

             to establish the grounds for the annulment because the main reason argued in court was

             res judicata in response to the Order Confirmation Plan entered by the Bankruptcy Court.

             Both parties submitted their respective briefs of law whereby we ruled on the request for

             nulllity of judgment under Rule 49.2 of Civil Procedure.

                                                              I.

             A.         Brief procedural summary

                        On June 3, 2010, the Cancel-Seda spouses filed a lawsuit on breach of contract,

             tort damages against Mr. Vega. The Cancel-Seda spouses alleged that Mr. Vega promised

             to sell them a two-story property located on the main Street of La Parguera in Lajas. Mr.
[Initials]
             Vega answered the complaint denying the essential facts thereof. The proceedings were

             stayed because on October 8, 2011, Mr. Vega filed a bankruptcy petition under Chapter 13

             before the United States Bankruptcy Court, District of Puerto Rico.

                        The petition before the Bankruptcy Court was dismissed, therefore the

             continuation of the proceedings was decreed by means of a Resolution entered on August

             24, 2012, notified on September 19 of that same year.




             5   See, Administrative Order DJ 2018-044.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                        Desc:
                           Exhibit A Page 4 of 17
                                                                                           Certified Translation MC-2019-122
                                                                                                                  Page 4 of 17



                                                               4

                        On January 23, 2013, defendant again filed a bankruptcy petition under Chapter

             13. The referred petition was dismissed by order entered by the Bankruptcy Court on

             March 27, 2013.

                        After several procedural endeavors, of which Mr. Vega was notified, on April 2,

             2013, he was noted in default, and the pleadings for repeated non-compliance with the

             orders of this Court were eliminated, The hearing in default was held On November 1, 2013,

             to which Mr. Vega appeared, and after this Court advised him on the proceedings he

             decided to leave the courtroom, and it was so stated for record. The case was rested with

             the plaintiffs’ evidence.

                        On February 26, 2014, Mr. Vega, pro se, requested stay of proceedings. Defendant

             attached with his motion an order of the Bankruptcy Court granting the reconsideration

             requested regarding the dismissal of March 27, 2013. On February 27, 2014, we entered

             Judgment of Administrative Closing.

                        On October 3, 2016, the Bankruptcy Court again dismissed Mr. Vega’s case and

             issued Order Dismissing Case which was filed by plaintiffs by motion of October 18, 2016.

             Therefore, we decreed the reopening of the case and entered Judgment on March 27, 2017,
[Initials]
             which was filed in the docket on March 30.

                        In our findings of fact, we set forth that in 2006 the parties agreed to the sale

             of the referred property for the price of $225,000 of which defendant received

             $165,000.6 Defendant did not want to perform specific compliance of the purchase

             and sale nor returned the money.7 Plaintiffs only demanded the specific fulfillment of

             the contract, and waived their claim for damages, so the compliant was GRANTED

             only as to the cause of action related to breach of contract. Therefore, the Marshall

             was        ordered       to     execute     the       deed   of   sale   in      absence     of




             6   See findings of facts nos. 12 and 20.
             7   Id. 15 and 16.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                                      Desc:
                           Exhibit A Page 5 of 17
                                                                                                     Certified Translation MC-2019-122
                                                                                                                            Page 5 of 17



                                                                  5

             cooperation by defendant and in the same act, plaintiffs would deposit with the Clerk

             of the Court the remaining balance of $60,000 in favor of Mr. Vega Arroyo.

                      Regarding the procedural steps before the Bankruptcy Court, it appears that on

             October 18, 2016, Mr. Vega filed another motion for reconsideration before the Bankruptcy

             Court in regard to the dismissal of October 3, 2016. On November 16, 2016, the Bankruptcy

             Court granted the aforementioned reconsideration. Neither the motion for reconsideration nor

             the order granting it were notified to this court.

                      It also appears from the procedural steps before the Bankruptcy Court that from

             November 19, 2016 until May 15, 2017, it was being litigating whether the stay of this case

             was proper. After holding a hearing, on February 5, 2018, said issue was declared moot.

             Mr. Vega's legal representative argued that according to sec. 362 subsection (c) (3) (A) of

             title 11 the automatic stay ended 30 days after filing, and that they never requested its

             extension.8

                                                                  II.

             A. Remedies against Judgments or orders

                      Rule 49.2. of Civil Procedure, 32 LPRA Ap. V, R. 49.2, provides the reasons why,
[Initials]
             upon motion, the court may release a party or its legal representative from a judgment, order

             or procedure. Among its reasons is in subsection (d) the nullity of Judgment. The motion

             shall be filed within a reasonable time, but in no case after six (6) months have elapsed after

             the judgment or order has been recorded or the procedure has been carried out. This six (6)

             month term is non-appealable. Piazza Vélez v. Isla del Rio, Inc., 158 DPR 440 (2003);

             Sánchez Ramos v. Troche Toro, 111 DPR 153 (1981). Nevertheless, even after the

             aforementioned term of six (6) months has elapsed, the rule itself acknowledges the power of

             a              court               to              entertain                an               independent




             8 It is because of that that plaintiffs admit in their brief of law, that since February 22, 2013, no current

             automatic stay existed.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                       Desc:
                           Exhibit A Page 6 of 17
                                                                                        Certified Translation MC-2019-122
                                                                                                               Page 6 of 17



                                                             6

             lawsuit with the purpose of releasing a party from a Judgment, order or procedure.

             Figueroa v. Banco de San Juan, 108 DPR 680, 688 (1979).

                     The six-month term imposed on the request for relief does not apply to this

             independent action due to the other circumstances described in Rule 49.2. Banco

             Santander P.R. v. Fajardo Farms Corp., 141 DPR 237, 244 (1996). In Banco Santader P.R.,

             supra, the Supreme Court acknowledged that when the grounds for the relief is the nullity

             of the judgment, petitioner has the option of initiating the independent lawsuit or filing his

             request within the same lawsuit wherein judgment was issued. Id., at p. 245. Under strict

             law, only what is voidable can be object of release by the court under the provisions of Rule

             49.2 of Civil Procedure. Nevertheless, what is void cannot be released by a court, because

             what is void was never effective, was never born in law, never existed. Montañez v. Policía

             de P. R., 150 DPR 917, 921 (2000). Being non-existent, it can be challenged at any time,

             without being subject to any term. Banco Santander P.R. v. Fajardo Farms Corp., supra, at

             p. 244, Figueroa v. Banco de San Juan, 108 DPR 680, 689 (1979). The above is manifested,

             among other occasions, when judgment has been rendered without jurisdiction over the

             matter or the parties in a lawsuit, and when the court has acted inconsistently with due
[Initials]
             process of law. E.L.A. v. Tribunal Superior, 80 DPR 692 (1962); Rivera v. Jaume, 157 DPR

             562 (2002).

                     The comprehensive and broad scheme of remedies provided by Rule 49.2

             considerably reduces the exercise of this independent action to cases wherein the six

             month deadline has elapsed and the circumstances are such that the court can

             reasonably conclude that maintaining the judgment would constitute a serious

             injustice against a party that has not been negligent in the pursuit of their case

             and that, in addition, has a good defense on the merits. Figueroa v. Banco de San

             Juan,    supra,     at   p.    689;    Rivera       Báez   v.   Jaume    Andújar,     supra.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                       Desc:
                           Exhibit A Page 7 of 17
                                                                                         Certified Translation MC-2019-122
                                                                                                                Page 7 of 17



                                                                7

             It cannot be used either to challenge substantive matters that should have been raised

             before the judgment as affirmative defenses, or after judgment, in a writ for review, or

             appeal. Correa Canales v. Marcano Gracia, 139 DPR 856 (1996), Rodríguez v. Tribunal

             Superior, 102 DPR 290 (1974); Olmeda v. Sueiro 123 DPR 294 (1989). Except in cases of

             nullity or when judgment has been paid, releasing a party from a judgment is a

             discretionary decision of the court. Alicea Álvarez v. Valle Bello, 111 DPR 847, 853 (1982).

             B. Aspects of the Bankruptcy Petition under Chapter 13

                        As it is known, bankruptcy proceedings are regulated exclusively by the United

             States Congress under Article 1, Sec. 8 of the United States Constitution.9 This establishes

             that Congress has the power “to establish uniform laws of bankruptcies for the entire

             Nation.” Id. By virtue of the cited text, federal bankruptcy legislation constitutes a

             preempted field for the states, therefore that they cannot legislate in breach of what is

             provided therein, specifically, proceedings before the Federal Bankruptcy Courts, courts

             created exclusively to entertain them, are governed by the Bankruptcy Code. 11 USC.

             sec. 101 et seq.

                        Automatic stay is one of the fundamental protections in favor of the debtor
[Initials]
             provided by the Bankruptcy Law. Section 362 (a) of the Federal Bankruptcy Act, 11 USCA

             sec. 362 (a), provides for the automatic stay of any proceeding or action against a person

             or entity who files a bankruptcy petition with the competent court. It can also prevent the

             execution of a previous judgment or stop the creation, perfection or execution of a lien prior

             to the filing of bankruptcy. Id. The state court loses jurisdiction over any claim against

             the debtor claiming to be in bankruptcy or against the property of his estate with limited

             exceptions       contained      in   section      362   (b),   ante.   In   order   for   the




             9   See, Volume 1 of LPRA, ed. 2008, at p. 167.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                              Desc:
                           Exhibit A Page 8 of 17
                                                                                                 Certified Translation MC-2019-122
                                                                                                                        Page 8 of 17



                                                                 8

             stay to take effect, it is not necessary to notify the interested parties. The general rule is that

             any proceeding carried out in violation of the stay will be considered void and without any

             legal effect. La Paralización Automática de la Ley de Quiebras, Instituto de Estudios Judiciales,

             Administración de los Tribunales, 1998.

                        In what is pertinent here, we point out that the federal case law has emphasized

             that ministerial acts, carried out even during the judicial proceeding and after having filed

             a bankruptcy petition, do not fall within the nature set forth by the “automatic stay”.

             Rexnord Holdings, Inc. v. Biderman, 21 F.3d 522, 527 (2nd Cir. 1994); Savers Fed. Sav. &

             LoanAss'n v. McCarthy Constr. Co., 884 F.2d 145, 148 (4th Cir. 1989) and Soares v. Brockton

             Credit Union, 107 F.3d. 969, 974 (1st Cir. 1997). In both Puerto Rico and the United States,

             a ministerial act has been defined as a duty imposed by law that does not allow discretion

             in its exercise, rather it is mandatory or imperative. It is added that the act is ministerial

             “... when the law prescribes and defines the duty that must be fulfilled with such accuracy

             and certainty that nothing leaves the exercise of discretion or judgment ...”. Pagán v. Tower,

             35 DPR 1, 3 (1926); Alvarez de Choudens v. Tribunal Superior, 103 DPR 235, 242 (1974);

             Rodríguez Carlo v. García Ramírez, 35 DPR 381, 384 (1926);10 Soares v. Brockton Credit
[Initials]
             Union, supra. In Puerto Rico, it is a ministerial duty of the courts to make a decision on

             any matter submitted for its decision and on which it has to rule.11

                                                                     a.

                        Among the diverse procedures established in the Bankruptcy Code is Chapter 13.

             Chapter 13 deals with the bankruptcy of individuals, marriages or small individual

             unincorporated businesses with regular income. Chapter 13 of the Federal Bankruptcy

             Code       allows    the    debtor    to   reorganize     their   finances     without    having   to




             10   Cited in the work of David Rivé Rivera, Recursos Extraordinarios, 2nd ed., 1996, page 107.
             11   Id., Page 121
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                         Desc:
                           Exhibit A Page 9 of 17
                                                                                          Certified Translation MC-2019-122
                                                                                                                 Page 9 of 17



                                                            9

             dispose of their assets. As part of the process, the debtor must propose a plan to pay all or

             almost all of their debts through regular payments to the trustee. The trustee must then

             pay the creditors, in accordance with the established plan. 11 USC secs. I306 (b).

                      In regard to the application of the doctrines of res judicata and collateral estoppel

             by judgment to bankruptcy proceedings, the Supreme Court of Puerto Rico in Marrero

             Rosado v. Marrero Rosado, 178 DPR 476, pp. 496-497 (2010) provided that “[t]he

             confirmation of a reorganization plan by the Bankruptcy Court is considered a judgment

             of a federal court with effect of federal res judicata. Stoll v. Gottlieb, 305 US 165 (1938); In

             re Iannochino, 242 F.3d 36, 41 (1st Cir. 2001).” Thus, a party who participated in a process

             before the Bankruptcy Court and who was granted the fair opportunity to be heard, cannot

             then resist the execution of the ruling of the federal court. Id., at pg. 496. The confirmation

             of the plan in Chapter 13 is binding on all creditors whether or not they have filed their

             claim or objections. 11 USCA sec. 1327 subsection.

                      Further, once the bankruptcy proceeding is completed, it may mean that the final

             ruling entered constitutes an order of discharge. The order of discharge has the effect of an

             injunction, which according to section 524 (a) (2) of the Bankruptcy Code, prevents “the
[Initials]
             commencement or continuation of an action, the employment of process, or an act, to

             collect, recover or offset any such debt as a personal liability of the debtor, whether or not

             discharge of such debt is waived.” That is, the effect of an order for the release of debt or

             discharge from the Bankruptcy Court prevents that once the bankruptcy process is

             concluded, the debtor is subject to a personal collection action or a requirement to pay a

             personal obligation, that it would have been included in the inventory of debts informed at

             the beginning of the procedure, and that at the end of it, it would have been released by

             the ruling of the Bankruptcy Court. The discharge or release (discharge) is a written order

             issued                by                the                Federal                 Bankruptcy
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                        Desc:
                          Exhibit A Page 10 of 17
                                                                                           Certified Translation MC-2019-122
                                                                                                                 Page 10 of 17



                                                           10

             Court that provides immunity to the bankrupt debtor in any collection action for any of the

             debts discharged. Daniel R. Cowans, Bankruptcy Law and Practice, 7th ed., Virginia, Lexis

             Law Publishing (1998), Vol. 2, p. 60. The prohibition is so broad that once the creditor is

             notified of the debt exemption, he cannot recover it in any way. Collier On Bankruptcy,

             15th ed., Matthew Bender (2001), Vol. 4, sec. 524.02, p. 524-12. If the Bankruptcy Court

             determines that a creditor has deliberately attempted to recover a discharged debt, it may

             be subject to the imposition of an economic sanction, punitive damages and attorney fees

             and even contempt. 28 USCA sec. 157 (b) [2) (0); Collier On Bankruptcy, 15th ed. Matthew

             Bender (2001), Vol. 4, sec. 524.02 [2] [c), p. 524-19. In this regard, according to the writers

             of this matter, the controversy that most frequently arises in regard to the discharge order

             is whether, in effect, the debt that is attempted to be recovered by a creditor was

             discharged.

                     In accordance with the law set forth herein, let us consider the dispute presented.

                                                          III.

                     As we have already stated, the request for relief from judgement under Rule 49.2

             has a deadline of six months for filing, and only admits as an exception an independent
[Initials]
             lawsuit when it is alleged that the Judgment entered is void. In this case, the motion under

             Rule 49.2 was filed after the term of six months, therefore we are prevented from

             considering any other reason than those listed in the rule, except for subsection (d) nullity

             of judgment.

                     In this case, defendant argues that the judgment is void because it was entered

             without jurisdiction over the matter and in lieu thereof, because it constitutes res judicata.

             As it is known, in order for the court to entertain and adjudicate a case, it must have both

             jurisdiction over the matter and jurisdiction over the litigating parties. Jurisdiction over

             the   matter   refers   to   the   ability   of     the   court   to   entertain   and   decide
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                             Desc:
                          Exhibit A Page 11 of 17
                                                                                             Certified Translation MC-2019-122
                                                                                                                   Page 11 of 17



                                                             11

             a dispute over a legal aspect.12 Jurisdiction is the power or authority that a court has to

             consider and decide cases and controversies.13

                      As to lack of jurisdiction, it is important to note that the effects produced by

             the automatic stay under section 362 of the Bankruptcy Code are not present in this

             case. At the time the hearing was held in default, as well as at the time the judgment

             was entered, this court had jurisdiction because no stay order was in effect.

             Further, the trial was held on November 1, 2013, so all that was left was to fulfill the

             ministerial duty of entering judgment. As indicated, ministerial acts do not fall within

             the nature that proscribes automatic stay. While it is true that the case before the

             Bankruptcy Court was reopened on November 16, 2016, it does not appear that the

             Court subsequently issued a stay order nor issued any determination related to the

             contract of sale. Accepted by Mr. Vega's own legal representative, and even being a

             matter declared moot by the Bankruptcy Court, we conclude that the petition filed

             on January 23, 2013 did not deprive this court of jurisdiction.

                      Defendant also bases his argument of lack of jurisdiction on an exception of

             section 362 subsection (c)(3) which reads as follows:
[Initials]
                      (c) Except as provided in subsections (d), (c), (f), and (h) of this section-
                              (1)...
                              (2)...
                              (3) if a single or joint case is filed by or against a debtor who is an
                              individual in a case under chapter 7, 11, or 13, and if a single or
                              joint case of the debtor was pending within the preceding 1-year
                              period but was dismissed, other than a case refiled under a
                              chapter other than chapter 7 after dismissal under section
                              707(b)—
                                        (A) the stay under subsection (a) with respect to any
                                        action taken with respect to a debt or property
                                        securing such debt or with respect to any lease shall
                                        terminate with respect to the debtor on the 30th day
                                        after the filing of the later case[...]




             12 J. A. Echevarría Vargas, Procedimiento Civil Puertorriqueño. Colombia, Ed. Nomos, ed. 2010, at p.

             25.
             13 A.S.G. v. Municipio San Juan. 168 DPR 337 (2006); Brunet Justiniano v. Gobernador, 130 DPR 248

             (1992).
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                                    Desc:
                          Exhibit A Page 12 of 17
                                                                                                   Certified Translation MC-2019-122
                                                                                                                         Page 12 of 17



                                                                 12

                      Defendant's argument is predicated on a jurisprudential interpretation that has

             been decided in its majority that the stay does continue over the assets belonging to the

             estate. Certainly, section 362(c)(3)(A) has been subject to interpretation by federal courts.

             The issue concerns whether the termination of the automatic stay 30 days after filing the

             petition is with regard to the debtor and their properties and the properties of the estate,

             or whether it is only with regard to the debtor and their properties, continuing the stay

             on the assets of the estate.14 Regarding this aspect, we understand that it is necessary

             to point out that the courts are divided as to what is the most appropriate

             interpretation.15 The section of the Bankruptcy Code mentions three different instances,

             that is, against the debtor, against property of the debtor, and against property of the

             estate. 11 USCA 362 (a), 2,3, and 4. In this case, defendant does not argue, nor proved

             in any way that the two-story property located at the main street of La Parguera in Lajas

             was an asset of the estate after the plan was confirmed in Chapter 13. This Court does

             not know whether the bank became aware of the lawsuit filed herein and that it was

             about a purchase and sale agreement by the debtor, and wherein there was a balance of

             $60,000 in his favor. Thus, we cannot conclude that indeed the property in dispute herein
[Initials]
             was the property of the bankruptcy estate over which the trustee would have made any

             determination.16 What we do know with certainty is that said property belonged to

             defendant        and       the       stay      over       it     ended        on      February         22,




             14 The question presented on appeal is whether section 362(c)(3)(A) terminates the automatic stay with

             regard to the debtor, property of the debtor, and property of the estate, or only with regard to the
             debtor and property of the debtor. The majority of courts that have considered the issue have
             concluded that the automatic stay does not terminate with respect to property of the estate. The court
             below and In re Jupiter, 344 B.R. 754 (Bankr.D.S.C.2006), have held otherwise. concluding that the
             automatic stay terminates in its entirety. In re Jumpp, 356 B.R. 789 (2006).
             15 In Re Bender, 564 BR 578 (2016).
             16 After reviewing both the plain language of the statute itself, as well its narrow context within section

             362 and its broader context within the Bankruptcy Code, the court concludes that section 362(c)(3)(A)
             terminates the stay only with respect to the debtor individually, with respect to the debtor's exempt
             property that stands as collateral for a debt of the debtor, and with respect to certain leases. It does
             not terminate with respect to property of the estate. In Re Scott-Hood. 473 BR 133 (2012).
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                         Desc:
                          Exhibit A Page 13 of 17
                                                                                            Certified Translation MC-2019-122
                                                                                                                  Page 13 of 17



                                                            13

                       2013. As the defendant's own legal representative admitted, they never requested

             the continuation of the stay. Further, under Chapter 13 the assets belonging to the estate

             revert to the debtor once the plan is confirmed. 11 USCA sec. 1327 subsection (b). On the

             other hand, because the issue over whether the property was indeed an asset of the estate,

             after the confirmation of the plan is of jurisprudential interpretation of the Bankruptcy

             Courts it is a matter that must be elucidated in said forum and not before this court.

                       On the other hand, defendant states that the judgment is void because it was issued

             after the Confirmation of the Plan, which has effect of res judicata. Let us see.

                       In our rule of law, the doctrine of res judicata has the legal effect of preventing a

             party from re-litigating the issues that it raised or could have raised in a previous lawsuit

             or a request for relief from judgment.17 In the federal scope, the doctrine is based on the

             same interest, that is, to protect the parties from the cost and difficulty of having to deal

             with multiple lawsuits.18 The federal doctrine of res judicata has two aspects, claim

             preclusion and issue preclusion or collateral estoppel by Judgment. As to chapter 13,

             section 1327 in subsection (a) is clear in indicating that the effect of the confirmation is

             mandatory between the debtor and the creditors, whether or not they have submitted their
[Initials]
             claim.19 Because the doctrine of res judicata is an affirmative defense, it must be raised by

             the one whom it favors.20      Further, it does not constitute an aspect of nullity as

             defendant states, much less under the procedural scenario of this case.

                       In this case, the Bankruptcy Court approved the reorganization plan by order

             of March 11, 2014. At that time, the cause of action for breach of contract had

             already                                                                                    been




             17 Mercado Rivera and Mercado Rivera, 100 DPR 940, 950 (1972); Isaac Sánchez v. Universal C.l.T.

             Credit, 95 DPR 372, 382 (1967).
             18 Marrero Rosado v. Marrero Rosado, supra, at pgs. 496-497.
             19 11 USCA sec. 1127.
             20 Presidential v. Transcaribe, 186 DPR 263, 281-282 (2012).
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                          Desc:
                          Exhibit A Page 14 of 17
                                                                                           Certified Translation MC-2019-122
                                                                                                                 Page 14 of 17



                                                            14

             adjudicated. The trial in default was held on November 1, 2013 and as we indicated, the

             ministerial act of entering Judgment was carried out on March 27, 2017. Prior to that date,

             defendant did not request the dismissal of the appeal or raised the defense, different from

             what happened in Marrero Rosado v. Marrero Rosado, supra.21

                       Further, we again reiterate that in this cause of action, the Cancel-Seda spouses

             requested the specific fulfillment of the contract of purchase and sale. Unlike the facts in

             Marrero Rosado, supra, here, there was no adversary proceeding made over said contract.

             22   Therefore, in regard to the issue raised here, there is no finding by the Bankruptcy Court

             to annul the judgment entered here. Defendant himself in his motion in reply to the

             opposition states that at the time of filing, there was no court order, rather an executory

             contract.23 In turn, and as we indicated at the beginning, under Rule 49.2 we lack

             jurisdiction to entertain another aspect other than that of nullity. Neither can Rule 49.2

             serve to challenge substantive issues that should have been raised before the judgment as

             affirmative defenses, or after judgment, in an writ for review, or appeal. Nothing of what

             has been set forth up to now implies that we did not have jurisdiction to enter the judgment.

             Consequently, Mr. Vega's claim is not proper.
[Initials]
                       Finally, and in the alternative, defendant alleges that having received the order of

             discharge, this matter becomes moot because plaintiffs cannot request the execution of the

             judgment in dispute herein. 11 USCA sec. 524. Certainly, the discharge provides immunity

             to the bankrupt debtor in any action for collection of any of the discharged debts and

             operates as a prohibition or injunction against any collection action with respect to a

             discharged                                    debt.                                    However,




             21 In Marrero Rosado, supra, Mr. Ramón Marrero filed a motion for summary judgment with the CFI

             and, in the alternative, requested that the lawsuit against him be dismissed, two years after the
             proceedings in the Bankruptcy Court were concluded.
             22 See, 11 USCA sec. 365 (d) (2)
             23 See, page 3 of motion pleading 11.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                                 Desc:
                          Exhibit A Page 15 of 17
                                                                                                 Certified Translation MC-2019-122
                                                                                                                       Page 15 of 17



                                                               15

             in this case, the judgment entered is not about a collection action. The Judgment issued

             here only orders the Marshall to execute the deed of sale in absence of defendant's

             cooperation and in the same act plaintiffs to deposit $60,000 in favor of the defendant.

             Thus, the judgment only obligates defendant to transfer ownership of the property. In his

             brief, defendant argues that section 524 (a) (2) prevents the continuation of an action to

             collect, recover or compensate a debt. However, he does not put us in context of how the

             transfer of ownership of the two-story property located on the main street of La Parguera in

             Lajas constitutes an attempt by plaintiffs to collect a debt.24 Defendant was the one who

             determined to include as a debt in the Bankruptcy Court the amount received as payment

             of the contract of purchase and sale.25

                      However, it was evidenced that in the list of creditors (Schedule F) plaintiffs was

             included. According to Schedule F, defendant included Mr. Alfredo Cancel Irizarry as

             creditor for $165,000 and stated the following: “Debtor has been sued for a contract with

             option that expired.”26 Therefore, given the mere fact of having been included as creditor,

             we conclude that the injunction established

             in section 524 is applicable to this case.27 In addition, it is up to the Bankruptcy Court to
[Initials]
             address any dispute related to the discharge order.

                      On the other hand, this case hosts many issues and questions that can only be

             entertained            by           the          Bankruptcy              Court            in          a




             24 Some courts have argued that the act of transferring the title to the buyer constitutes a ministerial

             act. “[D]elivery of legal title is a mere formality and does not represent the kind of significant legal
             obligation that would render the contract executory.” In re Belmonte, 240 B.R. 843 (1999), and cases
             cited therein.
             25 A plan provision that attempts to create a debt or to deal with a debt that does not exist should be

             treated as meaningless. In re Skinner, 238 B.R. 120 (1999), and cases cited there.
             26 It does not appear from it that such claim was pending before a state court, neither is the case

             number even informed. In addition, we do not know whether the debtor reported to the trustee the
             balance of the $60,000 in his favor.
             27 If the Bankruptcy Court determines that a creditor has deliberately attempted to recover a

             discharged debt, this may be subject to the imposition of a penalty, economic, punitive damages and
             attorney fees and even contempt. 28 USCA sec. 57 (b) (2) (0). See also, Collier On Bankruptcy, 15th ed.,
             Matthew Bender (2001), Vol. 4, sec. 524.02 (2] [c), p. 524-19.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                Desc:
                          Exhibit A Page 16 of 17
                                                                               Certified Translation MC-2019-122
                                                                                                     Page 16 of 17
                                                   16

      proceeding called Adversary Proceeding.28       In conclusion, the Bankruptcy Court has

      exclusive jurisdiction over the matters discussed herein and brought before our

      consideration by both sides.

                                                   IV.

                For the reasons set forth above, the motion for a Release and Nullity of Judgment

      under Rule 49.2 of the Civil Procedure of Puerto Rico filed by defendant Mr. José Vega Arroyo,

      IS DENIED.

                On the other hand, the execution of judgment requested by plaintiffs, Alfredo

      Cancel Irizarry, Jessica Seda Cuprill and the legal conjugal partnership, comprised of both

      is DENIED, until the matter is elucidated by the Bankruptcy Court. The Clerk of this Court

      is ordered to return the money deposited by the plaintiff.

      BE NOTIFIED.

      Issued in San Juan, Puerto Rico for Mayagüez, today August 22, 2018.




                                             [Signature]
                                     WALDEMAR RIVERA TORRES
                                    DESIGNATED SUPERIOR JUDGE




      28
           Part VIl of the Bankruptcy Rules, Rule 7001.
Case:13-00415-EAG13 Doc#:196-1 Filed:10/22/19 Entered:10/22/19 18:44:09                                            Desc:
                          Exhibit A Page 17 of 17
                                                                                             Certified Translation MC-2019-122
                                                                                                                   Page 17 of 17


     No. 2019-122 TRANSLATOR’S CERTIFICATE OF ACCURACY

                I, Mayra Cardona Durán, of legal age, single, resident of Guaynabo, Puerto Rico,
     Certified Interpreter of the United States Courts (Certification No. 98-020) and certified by the
     National Association of Judiciary Interpreters and Translators (10671), and admitted to the
     Puerto Rico Bar Association (Bar No. 12390, RUA No. 11038) hereby CERTIFY: that
     according to the best of my knowledge and abilities, the foregoing is a true and rendition into
     English of the original Spanish text, which I have translated and it is stamped and sealed as
     described therein. This document is comprised of Seventeen (17) Pages, including this
     certification page, and does not contain changes or erasures.

               In Guaynabo, Puerto Rico today, Tuesday, October 22, 2019.




                                        Lcda. Mayra Cardona
                                      BA Lit/Fr, MA Trans, JD
                               United States Courts Certified Interpreter
                              NAJIT Certified Interpreter and Translator
                 3071 Alejandrino Ave. PMB 306 Guaynabo, Puerto Rico 00969-7035
                                        Tel. (787) 530-1414
                                     e-mail: mayra@cardona.com
